Mr. Justice Craig delivered the opinion of the Court: If the contracting parties to a policy of insurance make a mistake in the description of the premises, or in the names of the insured, a court of equity, upon proper proof, has jurisdiction to reform the contract and correct the mistake, as held in Keith v. Globe Ins. Co. 52 Ill. 518, and Home Ins. Co. of Texas v. Myer, 93 id. 271. Here, the land upon which the house was located was described as being in section 5, instead of section 20. The parties never owned or pretended to own land in section 5, and-had no intention of insuring a house in that section. The intention of Fisher, the agent of the insurance company, and the intention of Gueck, who was acting for the complainants, was to insure the house which Fisher had erected in section 20 for Mrs. Wilhelmina Gueck, and the evidence leaves no room for doubt, that by mutual mistake section 5 was written in the policy, when the intention was to-write section 20 therein. As respects the other question,—that the policy was issued to Fred Gueck when the intention was to issue it to and in the name of the complainants,—we think this finding in the decree may be regarded as sustained by the evidence. Gueck had no interest in the property insured, and never claimed any interest therein. What reason could he have for taking a policy in his own name when he had no insurable interest, in the property ? Moreover, he testified that he transacted the business for the complainants; that he never read the policies, but intrusted the whole matter to Fisher, the agent, to make out the policies correctly. The widow testified that she could not read English, and could read but little German; that her husband brought the policies home and put them in a drawer. She supposed they were all right, and never read them. Fisher says that he understood, from the conversation with Gueck, that he owned the property; but in view of the other facts disclosed by the record, he is entirely mistaken. He built the house for the widow and heirs, and at the time knew they owned the property. Moreover, he was assessor of the county, and assessed the land upon which the house was built as property belonging to the estate of Fiedler. From these facts, he could not be mistaken in regard to the ownership of the property. It may'be conceded that a court of equity might not interpose to correct a mistake unless the mistake was a mutual one, emanating from both the contracting parties; but upon giving due weight to all the evidence, we are inclined to hold that the court was justified in finding that the policy, by mistake of the parties, misdescribed the premises upon which the house insured was erected, and in finding that the policy was issued in the name of Gueck by mistake. It is also claimed that the decree was erroneous on the ground that the insured failed to make proof of loss. There was no question here in regard to the value of the property destroyed, nor in reference to the loss being an honest one. Indeed, the only ground upon which the company predicated its refusal to pay the loss was, that Gueck, in wliose name the policy issued, had no interest in the property insured. This case falls clearly within the ruling in Grange Mill Co. v. Western Assurance Co. 118 Ill. 396, where it was held, proof of loss under a policy of insurance is waived when the company places its refusal to pay solely on the ground that the assured had no title or insurable interest in the property destroyed. The judgment of the Appellate Court will be affirmed. Judgment affirmed.